Exhibit 10.1
 
DOVER CORPORATION
2005 EQUITY AND CASH INCENTIVE PLAN
(Amended and Restated as of January 1, 2009)
 
A.  PURPOSE AND SCOPE OF THE PLAN
 
1. Purpose.  The 2005 Equity and Cash Incentive Plan (the “Plan”) is intended to
promote the long-term success of Dover Corporation by providing salaried
officers and other key employees of Dover Corporation and its subsidiaries, on
whom major responsibility for the present and future success of Dover
Corporation rests, with long-range and medium-range inducement to remain with
the organization and to encourage them to increase their efforts to make Dover
Corporation successful. The term “Corporation” shall mean Dover Corporation and
any present or future corporation which is or would be a “subsidiary
corporation” of Dover Corporation as defined in Section 424 of the Internal
Revenue Code of 1986, as amended (the “Code”), unless the context requires
otherwise.
 
2. Successor Plan.  The Plan is the successor to the 1995 Incentive Stock Option
Plan and 1995 Cash Performance Program (the “Predecessor Plan”). No further
grants of options, restricted stock or cash performance awards may be made under
the Predecessor Plan after the Predecessor Plan expires on January 30, 2005.
Options, restricted stock, and performance awards under the Predecessor Plan
shall be administered pursuant to the provisions of the Predecessor Plan.
 
3. Administration.  The Plan shall be administered and interpreted by the
Compensation Committee or such other Committee of the Board of Directors as the
Board may designate if there is no Compensation Committee (the “Committee”),
consisting of not less than three (3) persons appointed by the Board of
Directors of Dover Corporation from among its members. A person may serve as a
Committee member provided he or she shall comply in all respects with any
qualifications required by law, including specifically being a “non-employee
director” for purposes of the rules promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and an “outside director” for
purposes of Section 162(m) of the Code and satisfying any other independence
requirement under applicable law and regulations. The Committee will have sole
and complete authority to administer all aspects of the Plan, including but not
limited to: (a) determining the individuals eligible to receive stock options,
SSARs (as defined in Paragraph 6), restricted stock, cash performance awards,
and/or performance share awards under the Plan; (b) granting options, SSARs,
restricted stock, cash performance awards, and performance share awards;
(c) determining the number of shares to be subject to options and SSARs, and the
amount of restricted stock, cash performance awards, and performance share
awards to be granted to any such eligible individuals at any time or from time
to time; (d) determining the terms and conditions under which option and SSAR
grants, restricted stock awards, cash performance awards, and performance share
awards will be made; and (e) determining whether objectives, conditions and
performance targets for cash performance awards, performance share awards and,
if applicable, other awards have been met. The Committee may, subject to the
provisions of the Plan, from time to time establish such rules and regulations
as it deems appropriate for the proper administration of the Plan. The
Committee’s decisions shall be final, conclusive, and binding with respect to
the interpretation and administration of the Plan and any grants or awards made
thereunder. The Committee shall have the discretion to make awards under the
Plan that are intended to meet the requirements of Section 162(m) of the Code as
well as awards that are not intended to meet the requirements of Section 162(m)
of the Code.
 
4. Eligibility.  Option and SSAR grants, restricted stock awards, cash
performance awards, and performance share awards may be made to any employee of
the Corporation who is a salaried officer or other key employee, including
salaried officers who are also members of the Board of






--------------------------------------------------------------------------------



 



Directors (hereinafter sometimes referred to as “participants”). The Committee
shall select the participants eligible for, and determine the terms of, the
grants and awards to each.
 
5. Shares Available for Grant.  An aggregate maximum of 20,000,000 shares of
common stock of Dover Corporation (the “Common Stock”) will be reserved for
issuance upon exercise of options to purchase Common Stock granted under the
Plan, the exercise of SSARs granted under the Plan, and for awards of restricted
stock, and performance share awards. This maximum number is subject to
appropriate adjustment resulting from future stock splits, stock dividends,
recapitalizations, reorganizations, and other similar changes to be computed in
the same manner as that provided for in Paragraph 14 below. If any option or
SSAR granted under the Plan expires, terminates, or is cancelled without having
been exercised in full, or if any award of restricted stock or award of
performance shares is forfeited or canceled for any reason, the number of shares
underlying such unexercised option or SSAR and the number of forfeited or
cancelled shares under such award will again be available under the Plan.
However, the total original number of shares subject to any option, SSAR, award
of restricted stock, or award of performance shares granted under the Plan that
is exercised, vests or held until payout shall continue to be counted against
the aggregate maximum number of shares reserved for issuance under the Plan,
even if such grant is settled in whole or in part other than by the delivery of
Common Stock to a participant (including any netting or withholding of any
shares to satisfy tax withholding obligations).
 
B.  STOCK OPTION AND SSAR GRANTS
 
6. Stock Options and SSARs.  Options to purchase shares of Common Stock may be
granted under the terms of the Plan and shall be designated as either
“non-qualified” stock options or “incentive” stock options (“ISOs”) within the
meaning of Section 422 of the Code. Stock appreciation rights that are settled
upon exercise by the issuance of shares of Common Stock (“SSARs”) may be granted
under the terms of the Plan. SSARs shall be granted separately from options and
the exercise of an SSAR shall not be linked in any way to the exercise of an
option and shall not affect any option award then outstanding. Stock option
grants and SSARs shall contain such terms and conditions as the Committee may
from time to time determine, subject to the following limitations:
 
(a) Exercise Price.  The price at which shares of Common Stock may be purchased
upon exercise of an option shall be fixed by the Committee and may be equal to
or more than (but not less than) the fair market value (as defined below) of a
share of the Common Stock as of the date the option is granted.
 
(b) Base Price.  The base price of an SSAR shall be fixed by the Committee and
may be equal to or more than (but not less than) the fair market value of a
share of the Common Stock as of the date the SSAR is granted.
 
(c) Fair Market Value.  For purposes of the Plan, the fair market value of a
share of Common Stock on the date the option or SSAR is granted shall be
determined in good faith by the Committee on the basis of such considerations as
the Committee deems appropriate from time to time, including, but not limited
to, such factors as the closing price for a share of Common Stock on such day
(or, if such day is not a trading day, on the next trading day) on the principal
United States exchange on which the Common Stock then regularly trades (the
“Exchange”), the average of the closing bid and asked prices for a share of
Common Stock on the Exchange on the date the option or SSAR is granted by the
Committee or the average of the high and low sales price of a share of Common
Stock on the Exchange on the date the option or SSAR is granted by the Committee
(“fair market value”). The Committee shall be authorized, in its discretion, to
round up the fair market value of a share of Common Stock to the nearest whole
number or quarterly fraction thereof.






--------------------------------------------------------------------------------



 



(d) Term.  The term of each option or SSAR will be for such period as the
Committee shall determine as set forth in the stock option or SSAR agreement,
but in no event shall the term of an option or SSAR be greater than 10 years
from the date of grant.
 
(e) Rights of Holder.  A recipient of stock options or SSARs shall have no
rights as a shareholder with respect to any shares issuable or transferable upon
exercise thereof until the date of issuance of such shares. Except as
specifically set forth in Paragraph 14 below, no adjustment shall be made for
dividends or other distributions of cash or other property on or with respect to
shares of stock covered by options or SSARs paid or payable to holders of record
prior to such issuance.
 
(f) Limits on Individuals.  The maximum number of shares of Common Stock covered
by all options and SSARs granted to a single participant in any year may not
exceed 600,000. The aggregate fair market value (determined on the date of
grant) of Common Stock with respect to which a participant is granted ISOs
(including ISOs granted under the Predecessor Plan) which first become
exercisable during any given calendar year shall not exceed $100,000.
 
7. Exercise.  An option or SSAR granted under the Plan shall be exercisable
during the term of the option or SSAR subject to such terms and conditions as
the Committee shall determine and are specified in the stock option or SSAR
agreement, not inconsistent with the terms of the Plan; provided, however, that
except as set forth in Paragraphs 11, 14 and 41, no option or SSAR may be
exercised prior to the third (3rd) anniversary of the date of its grant and any
partial exercise of an option or SSAR shall be with respect to not fewer than
500 shares. In addition, the Committee may condition the exercise of an option
or SSAR upon the attainment by the Corporation or any subsidiary or division or
by the participant of any performance targets set by the Committee. The shares
to be issued upon exercise of an option or SSAR will be either treasury or
authorized and unissued stock, in the sole discretion of the Corporation.
 
(a) Option.  To exercise an option, the option holder must give written notice
to the Corporation of the number of shares to be purchased accompanied by
payment of the full purchase price of such shares as set forth in Paragraph 8.
The date when the Corporation has actually received both such notice and payment
shall be deemed the date of exercise of the option with respect to the shares
being purchased and the shares shall be issued as soon as practicable
thereafter.
 
(b) SSAR.  To exercise an SSAR, the SSAR holder must give written notice to the
Corporation of the number of SSARs being exercised as provided in the SSAR
agreement. No payment shall be required to exercise an SSAR. The date of actual
receipt by the Corporation of such notice shall be deemed to be the date of
exercise of the SSAR and the shares issued in settlement of such exercise
therefor shall be issued as soon as practicable thereafter. Upon the exercise of
an SSAR, the SSAR holder shall be entitled to receive from the Corporation for
the SSARs being exercised that number of whole shares of Common Stock having a
fair market value on the date of exercise of the SSAR equal in value to the
excess of (A) the fair market value of a share of Common Stock on the exercise
date multiplied by the number of SSARs being exercised over (B) the sum of
(i) the aggregate base prices of the SSARs being exercised multiplied by the
number of SSARs being exercised, plus (ii) unless the holder elects to pay such
tax in cash, any amount of tax that must be withheld in connection with such
exercise. For this purpose, the fair market value of a share of Common Stock on
the date of exercise of a SSAR shall be the average of the high and low sales
price of a share of Common Stock on the Exchange on the date a SSAR is exercised
or if no sales have occurred on that date, such value will be the closing price
per share on the next trading date following the exercise of the SSAR.
Fractional shares of Common Stock shall be disregarded upon exercise of an SSAR
unless otherwise determined by the Committee.
 
8. Payment of Exercise Price.  Payment of the option exercise price must be made
in full at the time of exercise (a) by check made payable to the Corporation,
(b) by transfer to the






--------------------------------------------------------------------------------



 



Corporation of shares of Common Stock owned by the participant, or (c) with a
combination of the foregoing. If payment is made by the transfer of shares, the
shares of Common Stock to be transferred to the Corporation must have been owned
by the option holder for such minimum period as may be required to prevent the
Corporation from incurring an adverse accounting charge, the value per share of
the shares so transferred to the Corporation to be credited toward the purchase
price will be the average between the high and the low sales price per share of
Common Stock on the Exchange on the date the option is exercised or, if no sales
have occurred on that date, such value will be the closing price per share on
the Exchange on the next trading day following the exercise of the option. The
shares transferred to the Corporation will be added to the Corporation’s
treasury shares or canceled and become authorized and unissued shares.
Notwithstanding the foregoing, such shares will continue to be counted against
the maximum number of shares for which options and SSARs may be granted to a
participant pursuant to Section 6(f).
 
9. Transfers.  The options and SSARs granted under the Plan may not be sold,
transferred, hypothecated, pledged, or otherwise disposed of by any of the
holders except by will or by the laws of descent and distribution, or as
otherwise provided herein. The option or SSARs of any person to acquire stock
and all rights thereunder shall terminate immediately if the holder attempts to
or does sell, assign, transfer, pledge, hypothecate or otherwise dispose of the
option or SSAR or any rights thereunder to any other person except as permitted
herein. Notwithstanding the foregoing, a participant may transfer any
non-qualified stock option (but not ISOs or SSARs) granted under this Plan to
members of the holder’s immediate family (defined as a spouse, children and/or
grandchildren), or to one or more trusts for the benefit of such family members
if the instrument evidencing such option expressly so provides and the option
holder does not receive any consideration for the transfer; provided that any
such transferred option shall continue to be subject to the same terms and
conditions that were applicable to such option immediately prior to its transfer
(except that such transferred option shall not be further transferred by the
transferee during the transferee’s lifetime).
 
10. Registration.  The Corporation will stamp stock certificates delivered to
the shareholder with an appropriate legend if the shares are not registered
under the Securities Act of 1933, as amended (the “Securities Act”), or are
otherwise not free to be transferred by the holder and will issue appropriate
stop-order instructions to the transfer agent for the Common Stock, if and to
the extent such stamping or instructions may then be required by the Securities
Act or by any rule or regulation of the Securities and Exchange Commission
issued pursuant to the Securities Act.
 
11. Effect of Death, or Disability or Retirement.  If an option or SSAR holder
dies or becomes disabled while employed by the Corporation, all options or SSARs
held by such holder shall become immediately exercisable and the holder or such
holder’s estate or the legatees or distributees of such holder’s estate or of
the options or SSARs, as the case may be, shall have the right, on or before the
earlier of the respective expiration date of an option or SSAR or sixty
(60) months following the date of such death or disability, to exercise any or
all options or SSARs held by such holder as of such date of death or disability.
If an option or SSAR holder retires at or after age 62, the holder shall have
the right, on or before the earlier of the expiration date of the option or SSAR
or sixty (60) months following the date of such retirement, to purchase shares
under any options or SSARs which at retirement are, or within sixty (60) months
following retirement become, exercisable.
 
If the employment of a holder of an option or SSAR terminates for any reason
other than (i) the reasons specified above or (ii) termination for “cause” (as
defined below), and one of the following sets of circumstances is applicable:
(a) the holder has at least 10 years of service with the Corporation (including
service with any subsidiary corporation of the Corporation while it is owned by
the Corporation), the sum of the holder’s years of service plus his or her age
on the date of such termination equals at least 65 and the holder satisfies the
notice requirements set forth below (“Early Retirement I”), (b) the holder has
at least 15 years of service with the Corporation (including service with any
subsidiary corporation of the Corporation while is it owned by the






--------------------------------------------------------------------------------



 



Corporation), the sum of the holder’s years of service plus his or her age on
the date of such termination equals at least 70 and the holder satisfies the
notice requirements set forth below (“Early Retirement II”), or (c) such
holder’s employment with the Corporation terminates due to the sale of stock or
assets of the subsidiary corporation (or line of business) by which the holder
is employed and the holder is so employed in good standing by the subsidiary or
line of business through the date of such sale (“Early Retirement III”) each of
Early Retirement I, II and III from time to time being referred to herein as
“Early Retirement”), the holder shall have the right (subject to the provisions
of Paragraph 42 below), (x) in the event of Early Retirement I, on or before the
earlier of the expiration date of the option or SSAR or twenty-four (24) months
following the date of such Early Retirement, to exercise, and acquire shares
under, any options or SSARs which at such termination are, or within twenty-four
(24) months following such termination become, exercisable, (y) in the event of
Early Retirement II, on or before the earlier of the expiration date of the
option or SSAR or thirty-six (36) months following the date of such Early
Retirement, to exercise, and acquire shares under, any options or SSARs which at
such termination are, or within thirty-six (36) months following such
termination become, exercisable, or (z) in the event of Early Retirement III, on
or before the earlier of the expiration date of the option or SSAR or twelve
(12) months following the date of such Early Retirement, to exercise, and
acquire shares under, any options or SSARs which at such termination are, or
within twelve (12) months following such termination become, exercisable.
Notwithstanding the above, if a holder taking Early Retirement III would also
qualify for Early Retirement I or II excluding the notice requirement, the
holder shall be entitled to the benefits of Early Retirement I or II, as
appropriate.
 
In order to be eligible for Early Retirement I or II, the holder must give six
(6) months advance notice of retirement and must continue to be employed by the
Corporation (or any subsidiary corporation provided such subsidiary corporation
continues to be owned by the Corporation throughout the notice period) and
perform his or her duties throughout such notice period. Failure to satisfy the
notice requirement will render the holder ineligible for Early Retirement I
or II notwithstanding the satisfaction by the holder of all other applicable
requirements. Dover’s Chief Executive Officer shall have the authority to reduce
or waive the required notice period.
 
12. Voluntary or Involuntary Termination.  If any option or SSAR holder’s
employment with the Corporation is voluntarily or involuntarily terminated for
any reason, other than for reasons or in circumstances specified above or for
“cause” (as defined below), the holder shall have the right at any time on or
before the earlier of the expiration date of the option or SSAR or three
(3) months following the effective date of such termination of employment, to
exercise, and acquire shares under, any options or SSARs which at such
termination are exercisable.
 
13. Termination for Cause.  If an option or SSAR holder’s employment with the
Corporation is terminated for cause (defined as (a) a felony conviction of the
holder; (b) the commission by the holder of an act of fraud or embezzlement
against the Corporation; or (c) the holder’s willful misconduct or gross
negligence materially detrimental to the Corporation), the option or SSAR shall
be canceled and the holder shall have no further rights to exercise any such
option or SSAR and all of such holder’s rights thereunder shall terminate as of
the effective date of termination of employment.
 
14. Effect of Stock Dividends, Merger, Recapitalization or Reorganization or
Similar Events.  If any Common Stock dividend is paid by the Corporation, if any
non-cash distribution is made by the Corporation as respects its Common Stock,
if the shares of Common Stock are split or reclassified, if the Corporation
should be reorganized or consolidated or merged with or into another
corporation, or if all or substantially all the assets of the Corporation are
transferred to any other corporation in a reorganization, each option or SSAR
holder shall be entitled, upon exercise of such holder’s option or SSAR, to
receive for the same aggregate exercise price in the case of an option, or upon
exercise of the SSAR, the same number and kind of shares of stock (to the
nearest whole number) as he or she would have been entitled to receive upon the
happening of such stock dividend, distribution, stock split, reclassification,
reorganization, consolidation, merger or transfer,






--------------------------------------------------------------------------------



 



if he or she had been, immediately prior to such event, the holder of such
shares. Outstanding options and SSARs shall be appropriately amended as to
exercise price or base price and other terms in a manner consistent with the
aforementioned adjustment to the shares of Common Stock subject to the Plan. The
adjustments to be made pursuant to this Paragraph 14 shall meet the requirements
of Section 409A of the Code and the regulations thereunder. The Board of
Directors shall have the power, in the event of any disposition of substantially
all of the assets of the Corporation, its dissolution, any merger or
consolidation, or the merger or consolidation of any other corporation into the
Corporation, to amend all outstanding options and SSARs to permit their exercise
prior to the effectiveness of any such transaction and to terminate such options
or SSARs as of such effectiveness. If the Board of Directors shall exercise such
power, all options and SSARs outstanding shall be deemed to have been amended to
permit the exercise thereof in whole or in part by the holder at any time or
from time to time as determined by the Board of Directors prior to the
effectiveness of such transaction and such options and SSARs shall be deemed to
terminate upon such effectiveness.
 
15. Change in Control.  Options and SSARs and grantees of options and SSARs
shall be subject to the terms of Paragraph 41 below related to a change in
control of the Corporation.
 
C.  RESTRICTED STOCK AWARDS
 
16. Grant.  Subject to the provisions and as part of the Plan, the Committee
shall have the discretion and authority to award to persons eligible to
participate in the Plan shares of Common Stock which are subject to specified
forfeiture restrictions during a specified restriction period and subject to the
other applicable terms of the Plan (“restricted stock”). Subject to the
provisions of the Plan, awards of restricted stock shall contain such terms and
conditions as the Committee may determine at the time of award; provided,
however, in no event shall the aggregate number of shares of restricted stock
awarded under the Plan plus the aggregate number of performance shares awarded
under the Plan exceed ten percent (10%) of the total number of shares reserved
for issuance under the Plan in accordance with Paragraph 5 hereof. The maximum
number of shares of Common Stock that may be paid to a single participant in any
year as restricted stock may not exceed 600,000. The Committee may condition the
vesting of restricted stock awards upon the attainment of performance targets
established by the Committee as provided in paragraphs 33-36 below.
 
17. Term of Restriction Period.  The Committee may adopt such vesting schedules,
not less than one (1) year and not longer than five (5) years from the date of
the award, as it may deem appropriate with respect to awards of restricted stock
and may condition the lapse of the restrictions applicable to an award upon the
attainment by the Corporation or any subsidiary or division or by the
participant of any performance targets set by the Committee as provided in
paragraphs 33-36 below.
 
18. Issuance of Shares.  Certificates issued for restricted stock shall be
registered in the name of the participant and deposited by the participant with
the Secretary of the Corporation, together with a stock power endorsed in blank.
Upon lapse of the applicable restriction period and/or attainment of any
applicable performance targets and/or satisfaction of any other restrictions,
the Corporation shall deliver such shares of stock to the participant. In the
event that the shares of restricted stock are forfeited, such shares
automatically shall be transferred back to the Corporation. The Corporation will
stamp any stock certificates delivered to the participant with an appropriate
legend if the shares are not registered under the Securities Act, or are
otherwise not free to be transferred by the participant and will issue
appropriate stop-order instructions to the transfer agent for the Common Stock,
if and to the extent such stamping or instructions may then be required by the
Securities Act or by any rule or regulation of the Securities and Exchange
Commission issued pursuant to the Securities Act.






--------------------------------------------------------------------------------



 



19. Dividends and Voting Rights.  In the discretion of the Committee, dividends
which become payable with respect to restricted stock during the restriction
period may be reinvested in additional shares of restricted stock for the
account of the award recipient, or accumulated for later distribution to vested
participants (in each case, such amounts shall be payable upon fixed dates or
events in accordance with the requirements of Section 409A of the Code), or
distributed to the award recipient as paid. An employee who receives an award of
restricted stock may also, in the discretion of the Committee, be entitled,
during the restriction period, to exercise voting rights with respect to such
restricted stock.
 
20. Nontransferability.  Shares of restricted stock may not be sold, assigned,
transferred, pledged or otherwise encumbered and shall not be subject to
execution, attachment, garnishment or other similar legal process, except as
otherwise provided in the applicable award agreement. Upon any attempt to sell,
transfer, assign, pledge, or otherwise encumber or dispose of the restricted
stock contrary to the provisions of the award agreement or the Plan, the
restricted stock shall immediately be forfeited to the Corporation.
 
21. Termination of Employment.  In the case of a participant’s disability,
death, termination of employment by the Corporation other than for cause (as
defined in Paragraph 13 above) or special circumstances, as determined by the
Committee, any purely temporal restrictions remaining with respect to shares of
restricted stock as of the date of such disability, death or termination of
employment shall lapse and, if any performance targets are applicable, the
shares of restricted stock shall continue to vest as if the participant’s
employment had not terminated until the prescribed time for determining
attainment of performance targets has passed and the appropriate determination
of attainment of performance targets has been made. If the participant’s
employment with the Corporation is terminated as a result of (a) the retirement
of the participant at or after age 62, or (b) an Early Retirement, subject to
the provisions of Paragraph 42 below in the case of Early Retirement, then, in
either such case, the shares of restricted stock shall continue to vest as if
the participant’s employment had not terminated until such time as the remaining
temporal restrictions lapse and, if any performance targets are applicable, the
prescribed time for determining attainment of performance targets has passed and
the appropriate determination of attainment of performance targets has been
made. If a participant’s employment with the Corporation is voluntarily or
involuntarily terminated for any other reason during the restriction period, the
shares of restricted stock shall be forfeited. Except as provided in
paragraph 35, payment of restricted stock that is subject to performance targets
shall be subject to satisfaction of applicable performance targets and
certification by the Committee of the attainment of such targets and the amount
of the payment.
 
22. Effect of Stock Dividends, Merger, Recapitalization or Reorganization or
Similar Events.  In the event of a stock dividend, merger, recapitalization,
reorganization, or other transaction described in Paragraph 14 above, the terms
and conditions of the restricted stock awards shall be adjusted in a manner
consistent with adjustments made to options granted under the Plan.
 
23. Change in Control.  Awards of restricted stock and participants who are
awarded restricted stock shall be subject to the terms of Paragraph 41 below.
 
24. Cancellation.  The Committee may at any time, with due consideration to the
effect on the holder of Section 409A of the Code, require the cancellation of
any award of restricted stock in consideration of a cash payment or alternative
award under the Plan equal to the fair market value of the cancelled award of
restricted stock.
 
D.  CASH PERFORMANCE AWARDS
 
25. Awards and Period of Contingency.   The Committee may, concurrently with, or
independently of, the granting of an option, SSAR or other award under the Plan,
in its sole discretion, grant to a participant the opportunity to earn a cash
performance payment, conditional upon the satisfaction of objective
pre-established performance targets with respect to performance criteria as set
forth in paragraphs 33-36 below. The performance period shall be not less than
three






--------------------------------------------------------------------------------



 



(3) fiscal years of the Corporation, including the year in which the award is
made. The Corporation shall make a payment in respect of any award only if the
Committee shall have certified that the applicable performance targets have been
satisfied for a performance period. The aggregate maximum cash payout for any
business unit within the Corporation or the Corporation as a whole shall not
exceed a fixed percentage of the value created at the relevant business unit
during the performance period, determined using such criteria as may be
specified by the Committee, such percentages and dollar amounts to be determined
by the Committee annually when performance targets and performance criteria are
established. In no event shall a participant receive a payment in respect of a
performance period that exceeds $5,000,000. Cash performance awards shall be
paid within two and one-half months following the year in which the relevant
performance period ends.
 
26. Effect of Death, Disability, or Early Retirement.  If a participant in the
Plan holding a cash performance award dies or becomes disabled while employed by
the Corporation, then, the participant (or the participant’s estate or the
legatees or distributees of the participant’s estate, as the case may be) shall
be entitled to receive on the payment date the cash payment which the
participant would have earned had the participant then been an employee of the
Corporation, multiplied by a fraction, the numerator of which is the number of
months the participant was employed by the Corporation during the performance
measurement period and the denominator of which is the number of months of the
performance measurement period (treating fractional months as whole months in
each case). Except as provided in paragraph 35, such payment shall be subject to
satisfaction of the applicable performance targets and certification by the
Committee of the attainment of such performance targets.
 
If the participant in the Plan is the subject of Early Retirement I or Early
Retirement II (as defined in Paragraph 11) and on the date of such Early
Retirement the participant holds one or more outstanding cash performance
awards, the Committee, or if the Committee delegates to the Corporation’s Chief
Executive Officer such authority, the Corporation’s Chief Executive Officer,
shall determine in its sole discretion whether the participant is eligible to
receive any payment and, if so, the amount thereof, in which event such payment
shall be made on the date or dates following the date of the participant’s Early
Retirement on which the Corporation pays cash performance awards for the
performance measurement period relating to any such outstanding cash performance
award held by such participant. Any such payment to a participant shall be
subject to the satisfaction of the applicable performance targets, certification
by the Committee of the satisfaction of such performance targets and
determination of the amount of the payment by the Committee, and the provisions
of Paragraph 42 below, and may not exceed the amount that the participant would
have been entitled to receive had the participant been an employee of the
Corporation on such payment date. Except as provided in this Paragraph 26, if
the participant is the subject of Early Retirement I or II, all cash performance
awards held by such participant shall be canceled and all of the participant’s
awards thereunder shall terminate as of the effective date of such Early
Retirement. If the participant in the Plan is the subject of Early Retirement
III, all cash performance awards held by such participant shall be cancelled and
all of the participant’s rights thereunder shall terminate as of the effective
date of such Early Retirement.
 
27. Effect of Normal Retirement.  If, before the date of payment, the
participant retires on or after age 62, the participant shall be entitled to
receive on the payment date the same amount of cash which the participant would
have earned had such participant been an employee of the Corporation as of such
date, subject to the satisfaction of the applicable performance targets and
certification by the Committee of the attainment of such performance targets and
the amount of the payment.
 
28. Effect of Other Terminations of Employment.  
 
(a) General Termination.  If a participant’s employment with the Corporation is
terminated for any other reason, whether voluntary, involuntary, or for cause
(as defined as Paragraph 13 above), other than those described in Paragraphs 26
or 27 above or in






--------------------------------------------------------------------------------



 



Paragraph 28(b) below, then his or her outstanding cash performance awards shall
be canceled and all of the participant’s rights under any such award shall
terminate as of the effective date of the termination of such employment.
 
(b) Pre-Payment Termination.  If, after the end of a performance measurement
period and before the date of payment of any final award, a participant’s
employment is terminated, whether voluntarily or involuntarily for any reason
other than for cause (as defined in Paragraph 13 above), the participant shall
be entitled to receive on the payment date the cash payment which the
participant would have earned had the participant continued to be an employee of
the Corporation as of the payment date, subject to the satisfaction of the
applicable performance targets and certification by the Committee of the
attainment of such performance targets and the amount of the payment.
 
(c) Change in Control.  The treatment of any performance targets and each
participant who is granted a cash performance award shall be subject to the
terms of Paragraph 41 below.
 
E.  PERFORMANCE SHARE AWARDS
 
29. Awards and Period of Contingency.  The Committee may, concurrently with, or
independently of, any other award under the Plan, in its sole discretion, grant
to a participant the opportunity to receive shares of Common Stock (with or
without payment or other consideration therefor), conditional upon the
satisfaction of pre-established performance targets with respect to specified
performance criteria as set forth in paragraphs 33-36 below (“performance
shares”) during a performance period of not less than three (3) fiscal years of
the Corporation, including the year in which the conditional award is made. Any
such grant may set a specific number of performance shares that may be earned,
or a range of performance shares that may be earned, depending on the degree of
achievement of performance targets pre-established by the Committee. In no event
shall the aggregate number of performance shares awarded under the Plan plus the
aggregate number of shares of restricted stock awarded under the Plan exceed ten
percent (10%) of the total number of shares reserved for issuance under the Plan
in accordance with Paragraph 5 hereof. The maximum number of shares of Common
Stock that may be paid to a single participant as payment for a performance
share award for any performance period shall not exceed 600,000 shares.
Performance share awards shall be paid within two and one-half months following
the year in which the relevant performance period ends. The Corporation shall
issue Common Stock in payment of performance share awards only if the Committee
shall have certified that the applicable performance targets have been
satisfied. Unless the participant shall have elected and made arrangements to
pay such tax in cash, the Corporation shall be permitted to withhold from the
payment of performance shares such number of shares (or any cash), to the extent
permitted by law, as the Corporation shall determine to be necessary to pay any
amount of federal, state, local and foreign tax that must be withheld in
connection with such payment. No fractional shares of Common Stock shall be
issued in payment of a performance share award. Prior to the issuance of shares
of Common Stock, a participant shall not be the legal or beneficial owner of
shares subject to a performance share award and shall not have any voting rights
or rights to distributions with respect to such shares, provided that the
Committee may specify that the participant is entitled to receive distributions
that have a record date on or after the date of certification by the Committee
but before the shares are issued. Grants with respect to performance shares
under the Plan may not be sold, transferred, hypothecated, pledged, or otherwise
disposed of by any holder except by will or by the laws of descent and
distribution, or as otherwise provided herein. All rights with respect to such
grants shall terminate immediately if the holder attempts to or does sell,
assign, transfer, pledge, hypothecate or otherwise dispose of any such rights to
any other person except as permitted herein. In the event of a stock dividend,
merger, recapitalization, reorganization, or other transaction described in
Paragraph 14 above, the terms and conditions of performance share awards shall
be adjusted in a manner consistent with adjustments made to options granted
under the Plan.






--------------------------------------------------------------------------------



 



30. Effect of Death, Disability, or Early Retirement.  If a participant in the
Plan holding a performance share award dies or becomes disabled while employed
by the Corporation, then the participant (or the participant’s estate or the
legatees or distributes of the participant’s estate, as the case may be) shall
be entitled to receive on the payment date that number of shares of Common Stock
which the participant would have earned had the participant then been an
employee of the Corporation, multiplied by a fraction, the numerator of which is
the number of months the participant was employed by the Corporation during the
performance measurement period and the denominator of which is the number of
months of the performance measurement period (treating fractional months as
whole months in each case). Except as provided in paragraph 35, such payment
shall be subject to satisfaction of the applicable performance targets and
certification by the Committee of the attainment of such performance targets and
the amount of payment.
 
If the participant in the Plan is the subject of Early Retirement I or Early
Retirement II (as defined in Paragraph 11) and on the date of such Early
Retirement the participant holds one or more outstanding performance share
awards, the Committee, or if the Committee delegates to the Corporation’s Chief
Executive Officer such authority, the Corporation’s Chief Executive Officer,
shall determine in its sole discretion whether the participant shall receive any
payment and, if so, the amount thereof, in which event such payment shall be
made on the date or dates following the date of the participant’s Early
Retirement on which the Corporation pays performance share awards for the
performance measurement period relating to any such outstanding performance
share award held by such participant. Any such payment to the participant shall
be subject to the satisfaction of the applicable performance targets, and
certification by the Committee of such satisfaction and determination by the
Committee of the amount of payment, shall be subject to the provisions of
Paragraph 42 below, and may not exceed the number of shares that the participant
would have been entitled to receive had the participant been an employee of the
Corporation on such payment date. Except as provided in this Paragraph 30, if
the participant is the subject of Early Retirement I or II, all performance
share awards held by such participant shall be canceled, and all of the
participant’s awards thereunder shall terminate as of the effective date of such
Early Retirement. If the participant in the Plan is the subject of Early
Retirement III, all performance share awards held by such participant shall be
cancelled and all of the participant’s rights thereunder shall terminate as of
the effective date of such Early Retirement.
 
31. Effect of Normal Retirement.  If, before the date of payment of a
performance share award, the participant retires on or after age 62, the
participant shall be entitled to receive on the payment date the same number of
shares which the participant would have earned had such participant then been an
employee of the Corporation as of such date, subject to the satisfaction of the
applicable performance targets and certification by the Committee of the
attainment of such performance targets and the amount of the payment.
 
32. Effect of Other Terminations of Employment.
 
(a) General Termination.  If a participant’s employment with the Corporation is
terminated for any reason, whether voluntary, involuntary, or for cause (as
defined as Paragraph 13 above), other than those described in Paragraphs 30 or
31 above or in Paragraph 32(b) below, then his or her outstanding performance
share awards shall be canceled and all of the participant’s rights under any
such award shall terminate as of the effective date of the termination of such
employment.
 
(b) Pre-Payment Termination.  If, after the end of a performance measurement
period and before the date of payment of any final award, a participant’s
employment is terminated, whether voluntarily or involuntarily for any reason
other than for cause (as defined in Paragraph 13 above), the participant shall
be entitled to receive on the payment date the payment which the participant
would have earned had the participant continued to be an employee of the
Corporation as of the payment date, subject to the satisfaction of the






--------------------------------------------------------------------------------



 



applicable performance targets and certification by the Committee of the
attainment of such performance targets and the amount of the payment.
 
(c) Change in Control.  The treatment of any performance targets and each
participant who is granted a performance share award shall be subject to the
terms of Paragraph 41 below. In the event of a change in control, the Committee
shall have the discretion to pay a performance share award by delivery to a
participant of shares of Common Stock or cash equal to the fair market value on
the last business day immediately prior to the change in control of the number
of shares of Common Stock to which the participant is entitled, or any
combination thereof.
 
F.  PERFORMANCE CRITERIA
 
33. Establishment of Performance Targets.  The Committee may, in its sole
discretion, grant an award under the Plan conditional upon the satisfaction of
objective pre-established performance targets based on specified performance
criteria during a performance period. The performance period for cash
performance awards and performance shares shall be not less than three (3) full
fiscal years of the Corporation, including the year in which an award is made
and may be shorter in the case of other awards but not less than one full fiscal
year. Any performance targets established by the Committee shall include one or
more objective formulas or standards for determining the amount of the
performance award payable to a participant if the targets are satisfied in whole
or in part. The performance targets may be fixed by the Committee for the
Corporation as a whole or for a subsidiary, division, or business unit,
depending on the Committee’s judgment as to what is appropriate, and shall be
set by the Committee not later than the earlier of the 90th day after the
commencement of the period of services to which the performance payment relates
or by the time 25% of such period of services has elapsed, in either case,
provided that the outcome of the targets is substantially uncertain at the time
the targets are established. The performance targets with respect to a
performance period need not be the same for all participants.
 
34. Performance Criteria.  Performance targets shall be based on at least one or
more of the following performance criteria which the Committee deems
appropriate, as they apply to the Corporation as a whole or to a subsidiary, a
division, or business unit: (a) earnings before interest, taxes, depreciation
and amortization, (b) cash flow, (c) earnings per share, (d) operating earnings,
(e) return on equity, (f) return on investment, (g) total shareholder return or
internal total shareholder return, (h) net earnings, (i) sales or revenue,
(j) expense targets, (k) targets with respect to the value of common stock,
(l) margins, (m) pre-tax or after-tax net income, (n) market penetration,
(o) geographic goals, (p) business expansion goals, or (q) goals based on
operational efficiency.
 
35. Approval and Certification.  Promptly after the close of a performance
period, the Committee shall certify in writing if the performance targets have
been met and determine the amount of awards payable to participants. The
Committee shall have the discretion to approve proportional or adjusted awards
under the Plan to address situations where participants join the Corporation, or
transfer or are promoted within the Corporation, during a performance period,
but only to the extent that such discretion would not cause an award intended to
qualify as “qualified performance based compensation” to fail to so qualify. The
Committee may, in its sole discretion, elect to make a payment to a disabled
participant or to the participant’s estate (or to legatees or distributees, as
the case may be, of the participant’s estate) in the case of death or upon a
change in control as provided in Paragraph 41 below, without regard to actual
attainment of the performance targets (or the Committee’s certification
thereof), but only to the extent that such discretion would not cause an award
intended to qualify as “qualified performance based compensation” to fail to so
qualify.
 
36. Committee Discretion.  
 
(a) The Committee shall have the discretion to decrease the amount payable under
any award made under the Plan upon attainment of a performance target. The
Committee shall also have the






--------------------------------------------------------------------------------



 



discretion to decrease or increase the amount payable upon attainment of the
performance target to take into account the effect on an award of any unusual,
non-recurring circumstance, extraordinary items or change in accounting methods,
but only to the extent that such discretion would not cause an award intended to
qualify as “qualified performance based compensation” to fail to so qualify.
 
(b) Except as provided in paragraph 36(a), (i) the Committee shall make a
payment in respect of an award intended to qualify as “qualified
performance-based compensation” under Section 162(m) only if the Committee shall
have certified in writing that the applicable performance targets have been
satisfied, and (ii) the Committee shall not increase the amount payable to a
covered employee under any award intended to meet the requirements of
Section 162(m) of the Code. The exercise of discretion by the Committee to
decrease any award payable to a participant shall not result in an increase in
the amount payable to a covered employee under any award intended to meet the
requirements of Section 162(m) of the Code.
 
G.  GENERAL PROVISIONS
 
37. Legal Compliance.  It is the intent of the Corporation that the Plan comply
in all respects with applicable provisions of the Exchange Act, including
Section 16 and Rule 16b-3, so that any grant or award of options, SSARs,
restricted stock or performance shares to, or other transaction by, a
participant who is subject to the reporting requirements of Section 16(a) of the
Exchange Act shall not result in short-swing profits liability under
Section 16(b) (except for any transaction exempted under alternative Exchange
Act rules or intended by such participant to be a non-exempt transaction). If it
is the intent of the Corporation that any compensation income realized in
connection with any grant or award under the Plan constitute “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
and the Treasury regulations issued thereunder, the Corporation does not intend
to be subject to the limitations of Section 162(m) of the Code. Accordingly, if
any provision of the Plan or any agreement relating to any grant or award under
the Plan does not comply with the requirements of Rule 16b-3 as then applicable
to any such transaction so that such a participant would be subject to
Section 16(b) liability (except for any transaction exempted under alternative
Exchange Act rules or intended by such participant to be a non-exempt
transaction), or if any provision of the Plan or any agreement relating to any
grant or award under the Plan would limit, under Section 162(m) of the Code, the
amount of compensation income that the Corporation would otherwise be entitled
to deduct, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements, or to eliminate such deductibility
limitation, and the participant shall be deemed to have consented to such
construction or amendment.
 
38. Withholding Taxes.  The Corporation shall make arrangements for the
collection of any Federal, State, or local taxes of any kind required to be
withheld with respect to any transactions effected under the Plan. The
obligations of the Corporation under the Plan shall be conditional on
satisfaction of such obligations and the Corporation, to the extent permitted by
law, shall have the right to deduct from any payment of any kind otherwise due
to or with respect to a participant, the minimum amount of such taxes as may be
determined by the Corporation to be required to be withheld by law. The
Corporation may, in its discretion, elect to withhold shares from delivery to a
participant upon exercise or payment of an award, or require that all or a
portion of such shares be sold, to satisfy the Corporation’s withholding
obligations under the Plan. A participant shall be solely responsible for any
tax or other amounts payable with respect to amounts included in participant’s
income under Section 409A of the Code in respect of awards received under the
Plan, including penalties or interest.
 
39. Effect of Recapitalization or Reorganization.  The obligations of the
Corporation with respect to any grant or award under the Plan shall be binding
upon the Corporation, its successors or assigns, including any successor or
resulting company either in liquidation or merger of the Corporation into
another company owning all the outstanding voting stock of the Corporation or in
any other transaction whether by merger, consolidation or otherwise under which
such succeeding or






--------------------------------------------------------------------------------



 



resulting company acquires all or substantially all the assets of the
Corporation and assumes all or substantially all its obligations, unless options
or SSARs are terminated in accordance with Paragraph 14.
 
40. Employment Rights and Obligations.  Neither the making of any grant or award
under the Plan, nor the provisions related to a change in control of the
Corporation (as defined below) or a Person (as defined below) seeking to effect
a change in control of the Corporation, shall alter or otherwise affect the
rights of the Corporation to change any and all the terms and conditions of
employment of any participant including, but not limited to, the right to
terminate such participant’s employment.
 
41. Change in Control.  Each participant, upon acceptance of a grant or award
under the Plan, and as a condition to such grant or award, shall be deemed to
have agreed that, in the event any Person begins a tender or exchange offer,
circulates a proxy to shareholders, or takes other steps seeking to effect a
change in control of the Corporation (as defined below), such participant will
not voluntarily terminate his or her employment with the Corporation or with a
direct or indirect subsidiary of the Corporation, as the case may be, and,
unless terminated by the Corporation or such subsidiary, will continue to render
services to the Corporation or such subsidiary until such Person has abandoned,
terminated or succeeded in such efforts to effect a change in control.
 
(a) In the event of a change in control,
 
(i) all options and SSARs to purchase or acquire shares of common stock of the
Corporation shall immediately vest and become exercisable in accordance with the
terms of the appropriate stock option or SSAR agreement;
 
(ii) all outstanding restrictions, including any performance targets, with
respect to any restricted stock shall immediately expire and be deemed to have
been satisfied;
 
(iii) with respect to cash performance award and performance share awards:
 
(A) all cash performance awards and performance share awards outstanding shall
immediately vest and become immediately due and payable;
 
(B) the performance measurement period of all cash performance awards and
performance share awards outstanding shall terminate on the last day of the
month prior to the month in which the change in control occurs;
 
(C) the participant shall be entitled to a cash or stock payment the amount of
which shall be determined in accordance with the terms and conditions of the
Plan and the appropriate cash performance award agreement and performance share
award agreement, which amount shall be multiplied by a fraction, the numerator
of which is the number of months in the performance measurement period which has
passed prior to the change in control (as determined in accordance with clause
(iii)(B) above) and the denominator of which is the total number of months in
the original performance measurement period; and
 
(D) the Continuing Directors (as defined in Article Fourteenth of the
Corporation’s Certificate of Incorporation) shall promptly determine whether the
participant is entitled to any performance award or performance share award, and
any performance award payable shall be paid to the participant promptly but in
no event more than five (5) days after a change in control;
 
(iv) the Continuing Directors shall have the sole and complete authority and
discretion to decide any questions concerning the application, interpretation or
scope of any of the terms and conditions of any grant, award or participation
under the Plan, and their decisions shall be binding and conclusive upon all
interested parties; and






--------------------------------------------------------------------------------



 



(v) other than as set forth above, the terms and conditions of all grants and
awards shall remain unchanged.
 
(b) A “change in control” shall be deemed to have taken place upon the
occurrence of any of the following events (capitalized terms are defined below):
 
(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities beneficially
owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 20% or more of either the then outstanding shares
of common stock of the Corporation or the combined voting power of the
Corporation’s then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or
 
(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on January 1, 2006,
constituted the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Corporation) whose appointment or election by the
Board or nomination for election by the Corporation’s shareholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors in office
at the time of such approval or recommendation who either were directors on
January 1, 2006 or whose appointment, election or nomination for election was
previously so approved or recommended; or
 
(iii) there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary of the Corporation with any other corporation,
other than (A) any such merger or consolidation after the consummation of which
the voting securities of the Corporation outstanding immediately prior to such
merger or consolidation continue to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) at least 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) any such
merger or consolidation effected to implement a recapitalization of the
Corporation (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Corporation (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from the Corporation or its Affiliates) representing 20% or
more of either the then outstanding shares of common stock of the Corporation or
the combined voting power of the Corporation’s then outstanding securities; or
 
(iv) the shareholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement for the
sale or disposition by the Corporation of all or substantially all of the
Corporation’s assets, other than a sale or disposition by the Corporation of all
or substantially all of the Corporation’s assets to an entity, at least 50% of
the combined voting power of the voting securities of which are owned by
shareholders of the Corporation in substantially the same proportions as their
ownership of the Corporation immediately prior to such transaction or series of
transactions.
 
(v) Notwithstanding the foregoing, with respect to a cash performance award,
performance share award, or any other award that is determined to be deferred
compensation subject to the requirements of Section 409A of the Code, the
Corporation will not be deemed to have undergone a change in control for the
purposes of this Plan and with respect to any and all clauses of this
Paragraph 41, unless the Corporation is deemed to have undergone a change in the
ownership or effective control of the






--------------------------------------------------------------------------------



 



Corporation or in the ownership of a substantial portion of the assets of the
Corporation (as such terms are defined in Section 409A of the Code and the
Treasury regulations issued thereunder).
 
(c) For purposes of this Paragraph 41, the following terms shall have the
meanings indicated:
 
(i) “Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12
of the Exchange Act.
 
(ii) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act, except that a Person shall not be deemed to be the Beneficial
Owner of any securities which are properly filed on a Form 13-F.
 
(iii) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
 
(iv) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Corporation or any of its Affiliates, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities or (iv) a
corporation owned, directly or indirectly, by the shareholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation.
 
42. Non-compete.
 
(a) Any Early Retirement taken by any participant and the benefits thereof, as
contemplated in Paragraphs 11, 21, 26 and 30, unless such benefits are waived in
writing by the participant, shall be subject to the provisions of this
Paragraph 42. Any participant who is the beneficiary of any such Early
Retirement shall be deemed to have expressly agreed not to compete with the
Corporation or any subsidiary of the Corporation at which such participant was
employed at any time in the three (3) years immediately prior to termination of
employment, as the case may be, in the geographic area in which the Corporation
or such subsidiary actively carried on business at the end of the participant’s
employment there, for the period with respect to which such Early Retirement
affords the participant enhanced benefits, which period shall be, (a) with
respect to stock options or SSARs, the additional period allowed the participant
for the vesting and exercise of options or SSARs outstanding at termination of
employment, (b) with respect to restricted stock, the period remaining after the
participant’s termination of employment until the end of the original
restriction period for such restricted stock, and (c) with respect to cash
performance awards and performance shares granted under the Plan, the period
until the payment date following the end of the last applicable performance
period.
 
(b) In the event that a participant shall fail to comply with the provisions of
this Paragraph 42, the Early Retirement shall be automatically rescinded and the
participant shall forfeit the enhanced benefits referred to above and shall
return to the Corporation the economic value theretofore realized by reason of
such benefits as determined by the Committee. If the provisions of this
Paragraph 42 or the corresponding provisions of a stock option, SSAR, restricted
stock award, cash performance award agreement, or performance share award shall
be unenforceable as to any participant, the Committee may rescind the benefits
of any such Early Retirement with respect to such participant.
 
(c) If any provision of this Paragraph 42, or the corresponding provisions of a
stock option, SSAR, restricted stock award, cash performance award agreement, or
performance share award is determined by a court to be unenforceable because of
its scope in terms of geographic area or duration in time or otherwise, the
Corporation and the participant agree that the court making such determination
is specifically authorized to reduce the duration and/or geographical area
and/or other






--------------------------------------------------------------------------------



 



scope of such provision and, in its reduced form, such provision shall then be
enforceable; and in every case the remainder of this Paragraph 42, or the
corresponding provisions of a stock option, SSAR, restricted stock award, cash
performance award agreement, or performance share award shall not be affected
thereby and shall remain valid and enforceable, as if such affected provision
were not contained herein or therein.
 
43. Interpretation.  The Committee shall have the sole and complete authority
and discretion to decide any questions concerning the application,
interpretation or scope of any of the terms and conditions of the Plan, stock
option, SSAR, restricted stock award, cash performance award agreement, or
performance share award entered into pursuant to the Plan, and its decisions
shall be binding and conclusive upon all interested parties. Reference to any
statute or regulation in the Plan shall mean such statute or regulation in
effect from time to time and shall include any successor statute or regulation.
For purposes of the Plan, the term “disability” or “disabled” shall have the
meaning contained in Section 409A(a)(2) of the Code and the regulations
promulgated thereunder. The Corporation reserves the right to make incentive or
equity awards to Participants under other plans maintained by the Company or
otherwise as determined by the Company in its sole discretion, which other plans
or arrangements need not be intended to meet the requirements of Section 162(m)
of the Code.
 
44. Amendment.  Except as expressly provided in the next sentence, the Board of
Directors may amend the Plan in any manner it deems necessary or appropriate
(including any of the terms, conditions or definitions contained herein), or
terminate the Plan at any time prior to January 31, 2015; provided, however,
that any such termination will not affect the validity of any grants or awards
previously made under the Plan, as the case may be. Without the approval of the
Corporation’s shareholders, the Board of Directors cannot: (a) increase the
maximum number of shares covered by the Plan or change the class of employees
eligible to receive any grants or awards; (b) reduce the exercise price of any
option or base price of a SSAR below the fair market value of the Common Stock
on the date of the option or SSAR grant; (c) extend beyond 120 months from the
date of the grant the period within which an option or SSAR may be exercised; or
(d) make any other amendment to the Plan that would constitute a modification,
revision or amendment requiring shareholder approval pursuant to any applicable
law or regulation or rule of the Exchange.
 
45. Effective Date and Termination Date of Plan.  The Plan became effective on
February 1, 2005, and will terminate on January 31, 2015, provided that no ISOs
shall be granted under the Plan after February 11, 2014. No non-qualified stock
options, SSARs, restricted stock, cash performance awards, or performance share
awards shall be granted after January 31, 2015. The amendments to the Plan
adopted November 3, 2005 and February 2, 2006 became effective January 1, 2006.
The Plan was further amended effective January 1, 2009 to comply with the
provisions of Sections 409A and 162(m) of the Code and applicable guidance
issued by the Treasury Department and the Internal Revenue Service. The Plan is
further amended effective January 1, 2009, subject to approval by the
shareholders at the May 7, 2009 shareholders meeting.
 
46. Foreign Jurisdictions.  The Committee may adopt, amend, and terminate such
arrangements, not inconsistent with the intent of the Plan, as it may deem
necessary or desirable to make available tax or other benefits of the laws of
foreign jurisdictions to participants who are subject to such laws.
 
47. Governing Law.  The Plan and all grants, options, SSARs, awards and payments
made hereunder shall be governed by and interpreted in accordance with the laws
of the State of New York.
 
48. Special Rules for Specified Employees.  Notwithstanding any provision of the
Plan to the contrary, upon the participant’s termination of employment for any
reason other than death, if the Corporation determines that the participant is a
“specified employee” (as determined by the Board or by such committee or other
body as the Board shall delegate) and that an award constitutes






--------------------------------------------------------------------------------



 



“nonqualified deferred compensation” within the meaning of Section 409A, any
payment of such award due within the six-month period after the participant’s
termination of employment shall be made at the beginning of the seventh month
following the date of termination of employment. The provisions of this
Paragraph 48 shall only apply if required to comply with Section 409A of the
Code. For the period from January 1, 2005 to December 31, 2008, the Plan was
administered in good faith compliance with Section 409A of the Code and
applicable guidelines issued by the Treasury Department and the Internal Revenue
Service.


